 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10    UNITED STATES OF AMERICA                    )   Case No. 96CR2352-AJB
                                                  )
11                       Plaintiff,               )   JUDGMENT AND ORDER OF
                                                  )   DISMISSAL OF INDICTMENT AND
12          v.                                    )   TO RECALL ARREST WARRANT
                                                  )
13    RODRIGO VILLARREAL,                         )
                                                  )
14                       Defendant.               )
                                                  )
15
16         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
17         IT IS HEREBY ORDERED that the Indictment in the above entitled case be
18   dismissed without prejudice and that the arrest warrant be recalled.
19         IT IS SO ORDERED.
20
21   Dated: November 15, 2019
22
23
24
25
26
27
28
